                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


DENTAL EXPERTS, LLC, THE DENTAL                    )
CLINIC, LLC, PREMIER DENTAL CLINIC,                )
LLC, STUDIO DENTAL, LLC, BRADLEY                   )
DENTAL, LLC, DENTAL EXPERTS, PA,                   )
ELITE DENTAL, LLC, DENTAL DREAMS,                  )
LLC (PA), DENTAL DREAMS, PLLC (MI),                )
DENTAL DREAMS, PLLC (D.C.), FAMILY                 )
DENTAL, LLC, DENTAL DREAMS, LLC                    )
(MD), DENTAL DREAMS OF EDMONSON,                   )
LLC, and DENTAL DREAMS, LLC (MA),                  )
                                                   )
              Plaintiffs,                          )
                                                   )
              vs.                                  )      Case No. 20 C 5887
                                                   )
MASSACHUSETTS BAY INSURANCE                        )
COMPANY,                                           )
                                                   )
              Defendant.                           )


                         MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       The plaintiffs in this case, all dental offices, operate dental practices in the District

of Columbia, Illinois, Maryland, Massachusetts, Michigan, Pennsylvania, South

Carolina, and Texas. The Court will refer to them collectively as Dental Experts. Dental

Experts purchased a property and casualty insurance policy from the defendant,

Massachusetts Bay Insurance Company (Massachusetts Bay); all of the plaintiffs'

offices are specifically identified as insured locations under the policy. The insurance

policy provided coverage between December 1, 2019 and December 1, 2020.

       Beginning in March 2020, state and local authorities nationwide issued orders
limiting or suspending operations of non-essential businesses due to the coronavirus

pandemic. Dental Experts complied with these orders and contends that it lost business

income as a result of suspending its operations in seven states and the District of

Columbia. It filed claims under its insurance policy with Massachusetts Bay to recover

for those losses. After Massachusetts Bay denied the claims, Dental Experts filed this

lawsuit seeking to recover amounts it contends are due under various provisions of the

policy. Dental Experts also asserted a claim in which it alleged that Massachusetts Bay

acted in bad faith.

       In its complaint, Dental Experts alleges that Massachusetts Bay violated its

obligations under a "disease contamination provision" of the policy; it asserts claims for

breach of contract based on the insurer's denial of coverage under "business income"

and "civil authority" provisions; and it contends that the insurer acted in bad faith when it

denied or limited coverage based on these provisions of the policy. Massachusetts Bay

has moved to dismiss the claims in counts 9 through 22 of the complaint for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). It argues that the policy

does not cover the losses Dental Experts alleges under the business income and civil

authority provisions.

                                         Background

       All of the plaintiffs in this lawsuit are dental offices affiliated with a single entity—

Dental Experts. Dental Experts operates in several locations: the District of Columbia,

Illinois, Maryland, Massachusetts, Michigan, Pennsylvania, South Carolina, and Texas.

All of its offices are covered by Massachusetts Bay's insurance policy. As indicated, the

policy covers the period from December 1, 2019 to December 1, 2020. Within that



                                               2
period, the novel coronavirus began to spread worldwide.

       In March 2020, state and local authorities nationwide entered orders suspending

the operations of non-essential businesses as a response to the coronavirus global

pandemic. See, e.g., Def.'s Ex. 4 (dkt. no. 14-4). Dental Experts contends that it

suspended its operations to comply with these orders and consequently lost business

income. It filed claims with Massachusetts Bay, seeking to recover amounts under

three distinct provisions of the policy: (1) business income; (2) disease contamination;

and (3) civil authority.

       The business income provision under the insurance policy reads as follows:

       We will pay for the actual loss of Business Income you sustain due to the
       necessary "suspension" of your "operations" during the "period of
       restoration". The "suspension" must be caused by direct physical loss of
       or damage to property at premises which are described in the
       Declarations and for which a Business Income Limit Of Insurance is
       shown in the Declarations. The loss or damage must be caused by or
       result from a Covered Cause of Loss. With respect to loss of or damage to
       personal property in the open or personal property in a vehicle, the
       described premises include the area within 100 feet of such premises.

Def.'s Ex. 1, Policy at 270 (dkt. no. 14-1). The civil authority provision reads as follows:

       When a Covered Cause of Loss causes damage to property other than
       property at the described premises, we will pay for the actual loss of
       Business Income you sustain and necessary Extra Expense caused by
       action of civil authority that prohibits access to the described premises,
       provided that both of the following apply:

              (1) Access to the area immediately surrounding the damaged
       property is prohibited by civil authority as a result of the damage, and the
       described premises are within that area but are not more than one mile
       from the damaged property; and
              (2) The action of civil authority is taken in response to dangerous
       physical conditions resulting from the damage or continuation of the
       Covered Cause of Loss that caused the damage, or the action is taken to
       enable a civil authority to have unimpeded access to the damaged
       property.



                                             3
Id. at 271. The disease contamination provision reads as follows:

       We will pay the actual covered loss of "business income" or "extra
       expense" you sustain due to the necessary "suspension" or delay of your
       "operations" during the "period of Restoration". The "suspension" must be
       caused by a disease contamination event declared by the National Center
       for Disease Control, or the applicable city, county or state Department of
       Health.

Id. at 202.

       Dental Experts contends that it is entitled to coverage under each of these

provisions of the Massachusetts Bay policy. Regarding the disease contamination

provision, Massachusetts Bay concluded that Dental Experts was entitled to coverage

and paid it a total of $25,000 for all of its offices' closures. But Dental Experts alleges

that this payment was insufficient because it was based on Massachusetts Bay's

assessment that the business income Dental Experts lost was a single "occurrence" of

disease contamination, rather than multiple occurrences affecting several of Dental

Experts' offices across seven states and the District of Columbia. Accordingly, Dental

Experts contends that the policy entitles it to over $500,000 in lost business income—

$25,000 per location—and that Massachusetts Bay acted in bad faith when paid a

significantly lower amount than what it owed.

       Dental Experts also says that Massachusetts Bay breached its obligations under

the insurance contract when it denied claims under the business income and civil

authority provisions. Massachusetts Bay contends that Dental Experts' losses are not

covered by either of these provisions. It makes two key arguments. First,

Massachusetts Bay contends that Dental Experts did not suffer direct physical loss

within the meaning of the policy. Second, it argues that another provision of the

policy—the "virus exclusion" bars Dental Experts' claims. The virus exclusion provision

                                              4
reads as follows:

       We will not pay for loss or damage caused by or resulting from any virus,
       bacterium or other microorganism that induces or is capable of inducing
       physical distress, illness or disease.

       However, this exclusion does not apply to loss or damage caused by or
       resulting from "fungus", wet rot or dry rot. Such loss or damage is
       addressed in a separate exclusion in this Coverage Part or Policy.

Policy at 298. Dental Experts contends that the virus exclusion in the insurance

contract does not bar coverage under the business income and civil authority

provisions.

       Dental Experts filed this lawsuit against Massachusetts Bay in Illinois state court

in August 2020. The insurer removed the case to this Court in October 2020 based on

diversity of citizenship. In its complaint, Dental Experts asserts numerous claims based

on the laws of the states in which it operates dental practices. Specifically, Dental

Experts alleges that Massachusetts Bay breached its obligations under the disease

contamination provision (counts 1-8), breached the insurance contract by denying

coverage under the business income and civil authority provisions (counts 9-16), and

acted in bad faith (counts 17-22). Massachusetts Bay has moved to dismiss Dental

Experts' complaint with respect to the breach of contract (counts 9-16) and bad faith

claims (counts 17-22) under Federal Rule of Civil Procedure 12(b)(6). The bad faith

claims include allegations concerning the insurer's actions with respect to under the

disease contamination, business income, and civil authority provisions.

                                        Discussion

       On a motion to dismiss for failure to state a claim, the Court takes the plaintiff's

factual allegations as true, draws reasonable inferences in the plaintiff's favor, and



                                              5
assesses whether the plaintiff has asserted a plausible basis for relief. See, e.g.,

Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 826 (7th Cir. 2015) (citing Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)).

       The parties agree that the insurance policy is governed by Illinois law. "Where

the parties agree on the law that governs a dispute, and there is at least a reasonable

relation between the dispute and the forum whose law has been selected by the parties,

we will forego an independent analysis of the choice-of-law issue and apply the parties'

choice." Harter v. Iowa Grain Co., 220 F.3d 544, 559 n.13 (7th Cir. 2000) (quotations

omitted and alterations accepted). In this case, the insurance contract was negotiated

in Illinois and Massachusetts Bay delivered the contract to Dental Experts at its office in

Chicago, Illinois. The Court will therefore apply Illinois law to the parties' insurance

contract interpretation dispute.

       Construction of an insurance policy is a question of law. Country Mut. Ins. Co. v.

Livorsi Marine, Inc., 222 Ill. 2d 303, 309, 856 N.E.2d 338, 342 (2006). "When

construing the language of an insurance policy, a court is to ascertain and give effect to

the intentions of the parties as expressed by the words of the policy." Id. at 311, 856

N.E.2d at 342-43. "An insurance policy must be construed as a whole, giving effect to

every provision." Id. "if the words used in the policy are unambiguous, they are given

their plain, ordinary, and popular meaning." Id. "Although insurance policies are

construed liberally in favor of coverage, this rule of construction comes into play only

when the policy language is ambiguous." Id. "Words are ambiguous if they are

reasonably susceptible to more than one interpretation, not simply if the parties can

suggest creative possibilities for their meaning, and a court will not search for ambiguity



                                              6
where there is none." Valley Forge Ins. Co. v. Swiderski Elecs., Inc., 223 Ill. 2d 352,

363, 860 N.E.2d 307, 314 (2006) (citations omitted).

       In its complaint, Dental Experts alleges that it is entitled to recover for loss of

business income caused by coronavirus shutdown orders pursuant to the business

income and civil authority provisions of the insurance policy. It also contends that

Massachusetts Bay acted in bad faith under the law of various states' by denying

coverage for losses it incurred due to shutdown orders based on these provisions, as

well as for paying only $25,000 under the disease contamination provision. See Compl.

¶¶ 256-292. In its response brief, Dental Experts says it has sufficiently alleged a bad

faith denial of insurance coverage because Massachusetts Bay "denied the vast

majority of Plaintiffs' claims without conducting the reasonable investigation required by

law and rendered an internally inconsistent coverage determination without explanation

or justification." Pl.'s Resp. Mem. at 18 (dkt. no. 17).

       Massachusetts Bay contends that the "virus exclusion" in the policy excludes

coverage for Dental Experts' insurance claims based on the business income and civil

authority provisions. See Policy at 298. Specifically, Massachusetts Bay argues that

even if Dental Experts "could somehow show direct physical loss of or damage to

property, there would be no coverage" under either provision because the "plain and

unambiguous language of the Virus Exclusion" reflects that it will not pay for "'loss or

damage caused by or resulting from any virus . . . .'" Def.'s Opening Mem. at 14 (dkt.

no. 14) (quoting Policy at 298). Massachusetts Bay cites numerous cases from other

jurisdictions in which federal district courts have concluded that similar virus exclusions

bar coverage for insured parties' claims for coronavirus-related losses. See id. at 14-15;



                                              7
see, e.g., Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., Inc., 488 F. Supp. 3d 904, 907

(N.D. Cal. 2020) (concluding that the virus exclusion provision "excludes from its

coverage any loss caused directly or indirectly by a virus"); Wilson v. Hartford Cas. Co.,

492 F. Supp. 3d 417, 429 (E.D. Pa. 2020) (granting insurer's motion to dismiss because

"an unambiguous virus exclusion bars coverage"). In response, Dental Experts

contends that the virus exclusion in the policy should not apply because it was state and

local authorities' shutdown orders, not the virus itself, that caused its loss of business

income. Pls.' Resp. Mem. at 16-17.

       The Court concludes that the virus exclusion is plain and unambiguous: it

excludes loss or damage "caused by or resulting from any virus." Policy at 298

(emphasis added). Given the "resulting from" language, Dental Experts' argument—

that the shutdown orders, not the virus caused loss of business income—lacks merit.

The shutdown orders were enacted in direct response to the coronavirus global

pandemic; it therefore follows that within the meaning of the policy, any business

income loss Dental Experts suffered due to a shutdown order resulted from the virus

even if it one could say that the loss was not caused directly by the virus.

       Although the Seventh Circuit has not addressed whether a virus exclusion

provision in an insurance policy bars an insured party from claiming loss of business

income due to the coronavirus pandemic, several judges of this Court have concluded—

in similar coronavirus-related insurance cases—that it does. See, e.g., Riverwalk

Seafood Grill Inc. v. Travelers Cas. Ins. Co., No. 20 C 3768, 2021 WL 81659, at *3

(N.D. Ill. Jan. 7, 2021) ("[T]he plain language of the Virus Exclusion is dispositive here

and requires the Court to dismiss [plaintiff's] Complaint").



                                              8
       Judge Kocoras explained in Riverwalk that the virus exclusion provision

unambiguously covered coronavirus-related claims. Id.; see also Firenze Ventures LLC

v. Twin City Fire Ins. Co., No. 20 C 4226, 2021 WL 1208991, at *4 (N.D. Ill. Mar. 31,

2021) ("[T]he court joins other courts to have interpreted comparable [virus exclusion]

policy language in the same manner"); Sojo's Studios, Inc. v. Citizens Ins. Co., No. 20 C

4780, 2021 WL 837623, at *2 (N.D. Ill. Mar 4, 2021) ("There is simply no doubt as to

what the Virus Exclusion means and Plaintiffs' litigation tactics, however clever, cannot

override clear, sweeping, and unambiguous language."); Mashallah, Inc. v. West Bend

Mut. Ins. Co., No. 20 C 5472, 2021 WL 679227, at *2 (N.D. Ill. Feb. 22, 2021) (rejecting

argument that "Governor Pritzker's COVID-19 orders are an independent intervening

cause" and concluding that virus exclusion bars claims); AFM Mattress Co., LLC v.

Motorists Com. Mut. Ins. Co., No. 20 C 3556, --- F. Supp. 3d ---, 2020 WL 6940984, at

*2 (N.D. Ill. Nov. 25, 2020) ("Plaintiff's argument that its losses occurred because the

Indiana and Illinois governmental entities issued shutdown orders, not because of the

virus itself, is unpersuasive.").

       For these reasons, the Court concludes that Dental Experts' claims that

Massachusetts Bay breached the insurance contract when it denied coverage under the

business income and civil authority provisions are not viable claims upon which relief

may be granted. The dismissal of these claims is with prejudice, without leave to

amend.

       The Court next turns to Dental Experts' bad faith claims to the extent they are

connected to denial of coverage under the business income and civil authority

provisions. An Illinois statute, 215 Ill. Comp. Stat. 5/155, provides a remedy to



                                             9
"insureds who encounter unnecessary difficulties resulting from an insurance company's

unreasonable and vexatious refusal to honor its contract with the insured." First Ins.

Funding Corp. v. Fed. Ins. Co., 284 F.3d 799, 807 (7th Cir. 2002) (internal quotations

omitted). "However, when an insurer denies the claim of an insured because no

coverage exists, the insurer has not failed to honor its contractual obligations under an

insurance policy." Id. "As such, Illinois courts allow a cause of action to proceed under

Section 155 only if the insurer owed the insured benefits under the terms of the policy."

Id. In this case, the "virus exclusion" in the insurance policy undercuts all of Dental

Experts' breach of contract claims based on the business income and civil authority

provisions. Accordingly, because no coverage exists under either provision,

Massachusetts Bay has not failed to meet its contractual obligations under the law of

any of the states where a Dental Experts office is located. For this reason, Dental

Experts has not asserted a plausible basis for relief based on bad faith, whether under

Illinois law or under the law of any of the other states at issue. Dental Experts' bad faith

claims are therefore dismissed with prejudice to the extent the claims arise from the

insurer's handling of the business income and civil authority coverage.

2.     Disease contamination provision

       In counts 17 through 22 of its complaint, Dental Experts also alleges bad faith in

connection to Massachusetts Bay's failure to pay the full amount that Dental Experts

contends was due under the disease contamination provision of the insurance policy.

See Policy at 202. Specifically, Dental Experts alleges that it filed insurance claims with

Massachusetts Bay under the "disease contamination" provision of the policy for loss of

business income. Dental Experts contends that it operates numerous offices within



                                            10
each state and the District of Columbia. For instance, in Illinois alone, it has eighteen

dental clinics that were affected by Governor Pritzker's shutdown order. Compl. ¶ 52-

28. Dental Experts alleges that it is entitled to a recovery of up to $25,000 for each

office that suspended operations due to the coronavirus shutdown orders. Id. ¶ 62.

The proof of loss it submitted to Massachusetts Bay reflected a total of more than

$500,000 in losses. Id. ¶ 63.

       Dental Experts contends that Massachusetts Bay improperly treated the disease

contamination claim as a single "occurrence," rather than eighteen separate

occurrences, and sent Dental Experts a single check in the amount of $25,000. Id. ¶

66. Under the policy, "occurrence" is defined as "all loss or damage that is attributable"

to "[a]n act, event, cause or series of similar, related acts, events or causes involving

one or more persons" or "[a]n act, event, cause or series of similar, related acts, events

or causes not involving any person." Policy at 156. Dental Experts says that

Massachusetts Bay—in bad faith—treated its losses in connection to coronavirus

shutdown orders "as a single occurrence" rather than multiple ones. Pl.'s Resp. Mem.

at 18. In a single footnote in its opening memorandum, Massachusetts Bay summarily

states that the dispute regarding whether Dental Experts was entitled to recover a

higher amount for its disease contamination claim "is not addressed in this Motion, but

Massachusetts Bay intends to bring a motion for summary judgment on this issue later

in this case." Def.'s Opening Mem. at 1.

       "Whether an insurer acted unreasonably or vexatiously" within the meaning of

section 155 "is a question of fact." Med. Prot. Co. v. Kim, 507 F.3d 1076, 1086 (7th Cir.

2007). The requirements to show bad faith under Maryland, Massachusetts,



                                             11
Pennsylvania, South Carolina, and Texas law are similar to what is required under

Illinois law. See Def.'s Opening Mem. at 15-17. In the current version of Dental

Experts' complaint, however, its factual allegations relating to bad faith in connection to

the disease contamination claim are inappropriately conclusory. See, e.g., Compl. ¶

258 ("[Massachusetts Bay] failed to investigate Illinois Dentists' claims and failed to

reimburse Illinois Dentists for each occurrence as required under the Policy."), ¶ 269

("[Massachusetts Bay]'s conduct . . . was and continues to be unreasonable and

vexatious . . . without proper justification and without a reasonable investigation.") .

"Allegations that state legal conclusions or threadbare recitals of the elements of a

cause of action are not entitled to the assumption of truth" in addressing a motion to

dismiss under Rule 12(b)(6). Meyer, 796 F.3d at 827 (cleaned up). For a plaintiff's

complaint to survive a motion to dismiss, it must state "sufficient facts to plausibly

suggest that the plaintiff has a right to relief." See Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007).

       Dental Experts' complaint falls short on the question of bad faith in connection

with the disease contamination claims because it essentially just recites the elements of

a section 155 claim. For this reason, the Court dismisses the bad faith claims with

leave to amend with respect to the claim of bad faith regarding the disease

contamination coverage.

                                        Conclusion

       For the foregoing reasons, the Court grants Massachusetts Bay's motion to

dismiss [dkt. no. 10] counts 9 through 22 of the plaintiffs' complaint—the breach of

contract (counts 9 through 16) and bad faith claims (counts 17 through 22). The bad



                                             12
faith claims are dismissed with prejudice to the extent they concern the denials

regarding the business income and civil authority coverages, and with leave to amend

to the extent with concern the insurer's treatment of the disease contamination

coverage. Any amended bad faith claims are to be filed by no later than May 17, 2021.



                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge

Date: May 1, 2021




                                           13
